El Juez Asociado Señor Aldrey,
emitió la opinión del tribunal.
El apelante bizo presentar en el Begistro de la Propie-dad de Mayagüez en mayo de 1928 varios documentos soli-citando qne fnese inscrita libre de gravamen la compra hecha por varias personas en 1924 de una finca rústica, porque si bien estaba afecta a nna hipoteca por la parte del precio qne quedó aplazada, tal hipoteca fné pagada y cancelada en 1925, según aparece de uno de los documentos presentados. Con esos documentos fueron presentados en el Begistro $10 en sellos de rentas internas para la inscripción de la compra, y alegando el apelante que el Begistrador le exigía $13 para inscribir la venta y para cancelar la hipoteca, cuando lo úl-timo no era necesario y qne por no haber entregado los $3 de diferencia se había negado a hacer la presentación de esos documentos en su libro Diario, solicitó de la Corte de Distrito de Mayagüez qne expidiese un auto de mandamus *636ordenando al registrador qne hiciese la presentación de tales documentos. La corte de distrito señaló un día para que el registrador compareciera a exponer las razones por las cua-les no debía expedirse el auto interesado; y después de oír a ambas partes y por las pruebas que presentaron se negó a librar el auto de mandamus, contra cuya resolución ha sido interpuesto este recurso de apelación.
 De dichas pruebas resulta que si bien el presentante de los documentos en el registro declaró haberle dicho el registrador que si no entregaba $3 más para la cancelación de la hipoteca no podía presentar los documentos' y que un empleado del registro le devolvió los documentos y los $10 en sellos que había entregado, el registrador declaró que al requerir la entrega de $3 más en sellos el presentante recogió los documentos y no volvió al registro y que él no se negó a hacer la presentación de los documentos, aunque exigía $3 más.
Para que sea procedente la expedición de un auto de mandamus es necesario que el requerido tenga el deber ministerial claramente impuesto por la ley de hacer lo que de él se pide y que se haya negado a cumplir con tal deber, por lo que apareciendo que si bien el registrador requirió la en-trega de $13 en vez de $10 en sellos de rentas internas por los derechos arancelarios, no se negó a hacer la presenta-ción de los documentos en su libro Diario, sino que el pre-sentante de los documentos se los llevó por tal requerimiento, no era procedente librar el auto de mandamus en este caso. Además, no aparece claramente que el registrador sólo pueda exigir! $10 y no $3 más para la cancelación de la hi-poteca, como lo demuestran los alegatos de las partes en los que se trata con alguna extensión y con cita de diversos pre-ceptos legales si apareciendo de los documentos que el ven-dedor tenía constituida hipoteca por parte del precio de su adquisición, que esa hipoteca fué reconocida y aceptada por los actuales compradores y que fué prorrogada y luego pa-gada, debía el registrador hacer la mención de dicha hipo-*637teca y luego su cancelación, cuestión que no debe ser resuelta en un procedimiento extraordinario como el mandamus.

La sentencia apelada debe ser confirmada.